         Case 1:20-cv-08827-LAP Document 17 Filed 02/11/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EVAN HARRIS,

                   Plaintiff,
                                              No. 20-CV-8827 (LAP)
          -against-
                                                       ORDER
STATE OF NEW YORK, et al.,

                   Defendants.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     The Court is in receipt of Defendants’ request for an

extension, (see dkt. no. 14), which Plaintiff opposes, (see dkt.

no. 16).     Defendants shall respond to Plaintiff’s opposition no

later than February 16, 2021.        The deadline for Defendants to

answer, move, or otherwise respond to Plaintiff’s complaint is

administratively extended to February 18, 2021 to permit the

Court to consider Defendants’ response.

SO ORDERED.

Dated:     February 11, 2021
           New York, New York


                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
